Citation Nr: 0833273	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-41 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for entitlement to service connection for hypertension, 
to include as a result of in-service exposure to herbicides, 
has been received.

2.  Entitlement to service connection for a skin condition, 
to include as a result of in-service exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
applications to reopen previously denied claims for service 
connection for hypertension and a skin condition.

With regards to the veteran's claim for service connection 
for a skin condition, the Board notes that the RO 
characterized this claim as an application reopen a 
previously denied claim.  In an August 1969 rating decision, 
the RO adjudicated the veteran's claim of service connection 
for a skin rash as a claim of service connection for venereal 
warts.  In September 2004, the veteran submitted a claim for 
service connection for a skin condition, indicating that he 
had a skin rash on his scalp, mouth, both legs, left arm, and 
chest.  Medical records submitted in support of that claim 
reflect multiple diagnoses, including dermatitis, 
folliculitis, and acne keloidalis.  

In Boggs v. Peake, 520 F.3d 1330 (2008), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held (in the context for separate claims for conductive 
hearing loss and sensorineural hearing loss) that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  As the 
skin disability adjudicated in 1969 appears separate and 
distinct from the skin problems now claimed by the veteran, 
the Board finds that the claim currently on appeal should be 
considered on a de novo basis, and not subject to 38 U.S.C.A. 
§ 5108 (West 2002) or 38 C.F.R. § 3.156(a) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The veteran is seeking entitlement to service connection for 
hypertension and a skin condition.  After a thorough review 
of the veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.  

With regards to the veteran's application to reopen his 
previously denied claim for service connection for 
hypertension, the Board notes that a statement of the case 
(SOC) was issued in December 2005.  This was the last 
adjudication of the veteran's claim by the RO.  In May 2006, 
the veteran underwent a VA examination for his diabetes 
mellitus, type II, in which a specific opinion was offered as 
to the relationship, or lack thereof, between that disability 
and the claimed hypertension.

According to pertinent regulatory criteria, a supplemental 
statement of the case (SSOC) will be issued and furnished to 
a veteran and his or her representative, following the 
receipt of additional pertinent evidence after a SOC or the 
most recent SSOC has been issued and before the appeal is 
certified and transferred to the Board.  38 C.F.R. § 19.37(a) 
(2007).  The report of the May 2006 examination is clearly 
relevant to the claim of service connection for hypertension 
and it is incumbent upon the RO through the AMC to review the 
evidence and issue an appropriate SSOC.

With regards to the veteran's claim for service connection 
for a skin condition, the veteran has received treatment for 
folliculitis, acne keloidalis nuchae, eczematous dermatitis, 
and bumps on his scalp.  See Dr. S.J.F. treatment records, 
March 2004 and April 2004; Wayne State University DMC 
treatment record, December 1997.  The Board acknowledges that 
the veteran indicated in his September 2004 claim that he has 
had a skin condition since his discharge from service.  

A layperson, such as the veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.

In this case, as the veteran has a current skin condition and 
has reported that he has experienced symptoms of this 
condition since service, an observation which he is competent 
to make, the Board finds that the necessity for a VA 
examination is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  This 
issue must be remanded in order to schedule the veteran for a 
VA examination to determine whether he has a current skin 
condition and, if so, whether this current skin condition was 
caused or aggravated by his active duty service, to include 
in-service exposure herbicides.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  



Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an appropriate 
VA examination for his skin condition.  
The claims file should be provided to 
the appropriate examiner for review, 
and the examiner should note that it 
has been reviewed.  After reviewing the 
file, the examiner should render an 
opinion as to whether the veteran 
currently has a skin condition.  If so, 
an opinion should be provided as to 
whether it is at least as likely as not 
that the veteran's current skin 
condition was incurred in or aggravated 
by a disease or injury in service, to 
include in-service exposure to 
herbicides or agent orange.   
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the December 2005 
SOC.  If the benefits sought on appeal 
remain denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



